Case 3:21-cv-01481-MEM Document1 Filed 08/26/21 Page 1 of 10

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

MATTHEW PIERCE
36 Boyden Street
Susquehanna, PA 18847
JURY DEMANDED
Plaintiff,
v.
No.
MONRO, INC. d/b/a MR. TIRE
200 Holleder Parkway
Rochester, NY 14615
Defendants
CIVIL ACTION COMPLAINT
I. Parties and Reasons for Jurisdiction.

1. Plaintiff, MATTHEW PIERCE (hereinafter “Plaintiff’) is an adult individual and
Canadian citizen residing at the above address. Defendant is a citizen of Pennsylvania.

2. Defendant, MONRO, INC. (hereinafter “Defendant’”) is a business corporation
organized by and operating under the laws of the Commonwealth of Pennsylvania and having a
corporate headquarters at the above captioned address. Defendant is a citizen of Pennsylvania.

3. At all times relevant herein, Defendant is an “employer” of Plaintiff within the
meaning of the Fair Labor Standards Act, the Pennsylvania Minimum Wage Act and the
Pennsylvania Wage Payment and Collection Law.

4, This Court has original subject matter jurisdiction over this action pursuant to 28
U.S.C. § 1331 because the claims herein arise under the laws of the United States, specifically, the

FLSA. This Court has supplemental jurisdiction over related state law claims because they arise

out of the same circumstances and are based upon a common nucleus of operative fact.
Case 3:21-cv-01481-MEM Document1 Filed 08/26/21 Page 2 of 10

5. Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)(1) and
(b)(2) because Defendants reside in and conducts business in this judicial district and because a
substantial part of the acts and/or omissions giving rise to the claims set forth herein occurred in

this judicial district.

Ii. Operative Facts.

6. In or around January of 2019, Defendant hired Plaintiff as a technician, working
out of their location at 116 Erie Street, Great Bend, Pennsylvania, 18821.

7. Defendant is an employer covered by the record-keeping minimum wage, wage
payment and overtime pay mandates of the Fair Labor Standards Act (“FLSA”), the
Pennsylvania Minimum Wage Act or the Pennsylvania Wage Payment and Collection Law.

8. Plaintiff's rate of pay was $10.00 per hour flat rate, with a $20.00 per hour
productivity rate.

9, On or about September 11, 2019, as he had secured a position with higher pay,
Plaintiff submitted a letter of resignation to Defendant and stating his last day of work would be
September 25, 2019.

10. Defendant offered Plaintiff a raise of $13.23 per hour flat rate and $23.00 per hour

productivity rate if he would stay in his position.

11. —‘ Plaintiff accepted and remained in his employment with Defendant.

12. Following this, Plaintiff's next paycheck was calculated at his previous rates of
pay.

13. Plaintiff reached out to Defendant’s supervisor Dennis and district manager Brian

asking why he was still being paid at his previous pay rate.
Case 3:21-cv-01481-MEM Document1 Filed 08/26/21 Page 3 of 10

14. ‘Plaintiff was told that Defendant would speak with human resources and
determine what was going on.

15. Over the next four (4) months, Plaintiff worked from approximately 8:00am to
6:00pm at his previous rate of pay. |

16. On or about January 7, 2020, Plaintiff resigned from his position with Defendant
as a result of having never received his promised pay raise nor overtime pay.

17. For the time period of September 11, 2019 to January 7, 2020, Plaintiff is owed
wages calculated at his promised higher rate of pay.

18. Additionally, throughout his employment, Plaintiff would work overtime hours
but was not paid overtime pay for these hours.

19. Throughout Plaintiff's employment with Defendant, Plaintiff was not an
“exempt” employee as defined under the FLSA or the applicable Pennsylvania statutes.

20. As a direct and proximate result of Defendant’s conduct in constructively
terminating Plaintiff, Plaintiff sustained great economic loss, future lost earning capacity, lost
opportunity, loss of future wages, as well emotional distress, humiliation, pain and suffering and

other damages as set forth below.

Tit. Causes of Action.
COUNT I
PROMISSORY ESTOPPEL
(Pennsylvania State Law)
21. Plaintiff incorporates paragraphs 1-20 as if fully set forth at length herein.

22, As described above, Defendant misled Plaintiff to believe that he was to receive a

higher rate of pay if he remained in employment.
Case 3:21-cv-01481-MEM Document1 Filed 08/26/21 Page 4 of 10

23.

As described above, Plaintiff reasonably relied on that statements and turned

down another offer of employment for a higher rate of pay.

24.

As a direct and proximate result of Defendant’s conduct, Plaintiff sustained

significant damages, including but not limited to: great economic loss, future lost earning

capacity, lost opportunity, loss of future wages, loss of front pay, loss of back pay, as well as

emotional distress, mental anguish, humiliation, pain and suffering, consequential damages and

Plaintiff has also sustained work loss, loss of opportunity, and a permanent diminution of his

earning power and capacity and a claim is made therefore.

25.

As a result of the conduct of Defendant’s owners/management/employees,

Plaintiff hereby demands punitive damages.

COUNT ff
Violation of the Fair Labor Standards Act
(Failure to Pay Overtime Compensation)

26. Plaintiff incorporates paragraphs 1-25 as if fully set forth at length herein.

27. At all times relevant herein, Defendant was an “employer” within the meaning of
the FLSA.

28. At all times relevant herein, Defendant was responsible for paying wages to
Plaintiff.

29. At all times relevant herein, Plaintiff was an “employee” of Defendant within the
meaning of the FLSA.

30. Plaintiff was not an “exempt” employee for purposes of the overtime provisions of
the FLSA.

31. Defendant failed to pay Plaintiff for hours he worked greater than forty (40) per
workweek.
Case 3:21-cv-01481-MEM Document1 Filed 08/26/21 Page 5 of 10

32. | Under the FLSA, an employer must pay an employee who is not exempt from the
overtime provisions of law at least one and one-half times his base rate for each hour worked more
than forty (40) hours per workweek.

33. Defendant’s violations of the FLSA include not paying Plaintiff any overtime pay
for overtime hours spent above the forty hours Plaintiff each week.

34. Defendant’s conduct in failing to pay Plaintiff was willful and not based upon any
reasonable interpretation of the law.

35.  Asaresult of Defendant’s unlawful conduct, Plaintiff has suffered damages as set
forth herein.

COUNT Il

Violations of the Pennsylvania Minimum Wage Act,
43 P.S. § 333.101, et seq.

36. Plaintiff corporates paragraphs 1-35 as if fully set forth at length herein.

37. The PMWA requires, pursuant to 43 P.S. § 333.104 that all employers pay their
employees at least a minimum wage for all hours worked.

38. The PMWA requires, pursuant to 43 P.S. § 333.104(c), that non-exempt employees
be compensated at one and a half times their regular hourly rate of pay for all hours worked in
excess of forty hours per week.

39, At all times, Plaintiff was a non-exempt employee.

40. _ By failing to pay Plaintiff the legally required minimum wage, less his regular
hourly rate for all hours worked on Defendant’s behalf, Defendant violated the PMWA.

41. Asaresult of Defendant’s violation of the PMWA, there is a sum due and owing
from Defendant in an amount to be determined at trial.

42. Defendant’s violation of the PMWA was willful.
Case 3:21-cv-01481-MEM Document1 Filed 08/26/21 Page 6 of 10

43. Defendant’s conduct in failing to pay Plaintiff was willful and not based upon any
reasonable interpretation of the law.

44. As aresult of Defendant’s unlawful conduct, Plaintiff has suffered damages as set
forth herein.

COUNT IV
Violation of the Wage Payment and Collection Law
43 P.S. § 260 et seq.

45. Plaintiff incorporates paragraphs 1-44 as if fully set forth at length herein.

46. At all times relevant hereto, Plaintiff was employed by Defendant within the
meaning of the WPCL.

47. Pursuant to the WPCL, every employer shall pay all wages, other than fringe
benefits and wage supplements, due to the its employees on regular paydays designated in
advance by the employer.

48. By repeatedly and unjustifiably failing to pay Plaintiff the wages owed to him as
alleged herein, Defendant has violated the WPCL.

49. Pursuant to the WPCL, any employee to whom any type of wage is payable may
institute an action under the WPCL to recover unpaid wages, fringe benefits and liquidated
damages as well as costs and reasonable attorneys’ fees, in any court of competent jurisdiction
for and on behalf of himself. 43 P.S. §§ 260.9a.260.10.

50. Asa direct and proximate cause of Defendant’s failure to pay wages, Plaintiff has
suffered economic loss.

51. Asadirect and proximate result of Defendant’s conduct, Plaintiff has sustained

damages, including but not limited to economic loss, including but not limited to: lost
Case 3:21-cv-01481-MEM Document1 Filed 08/26/21 Page 7 of 10

opportunity, lost future earning capacity, lost wages, lost benefits, great mental and emotional
distress, pain and suffering and other damages to be claimed at the time of trial.

52. Defendant’s aforementioned conduct willful and as such, Plaintiff is entitled to
liquidated damages.

53. Based on Defendant’s aforementioned conduct, Plaintiff makes a claim for
attorneys fees and costs of suit.

COUNT V
FLSA--Retaliation
(29 U.S.C.A. § 215(a)3)

54. Plaintiff incorporates paragraphs 1-53 as if fully set forth at length herein.

55. At set forth above, Plaintiff made a complaint about his wages, excessive hours
and overtime, and as such, Plaintiff was engaged in protected activity under the Fair Labor
Standards Act, 29 U.S.C.A. § 215(a)(3).

56. Defendant took adverse action against Plaintiff by constructively terminating his
employment by refusing to address his complaints.

57. As set forth above, Plaintiffs participation in protected activity was a motivating
factor in Defendant’s decision to constructively terminate his employment.

58. As such, Defendant’s decision to constructively terminate Plaintiffs employment
is a retaliatory action prohibited by the Fair Labor Standards Act, 29 U.S.C.A. § 215(a)(3) Fair
Labor Standards Act, 29 U.S.C.A. § 215(a)(3).

59. As a proximate result of Defendant’s conduct, Plaintiff sustained significant
damages, including but not limited to: great economic loss, future lost earning capacity, lost
opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

distress, mental anguish, humiliation, pain and suffering, consequential damages and Plaintiff
Case 3:21-cv-01481-MEM Document1 Filed 08/26/21 Page 8 of 10

also sustained work loss, loss of opportunity, and a permanent diminution of earning power and
capacity and a claim is made therefore.

60. As aresult ofthe conduct of Defendant’s owners/management, Plaintiff hereby
demands punitive damages.

61. Pursuant to the Fair Labor Standards Act, 29 U.S.C.A. § 210 et seq., Plaintiff

demands attorneys fees and court costs.

V. Relief Requested.

WHEREFORE, Plaintiff MATTHEW PIERCE demands judgment in his favor and
against Defendant, MONRO, INC. d/b/a MR. TIRE in an amount not in excess of $150,000.00
together with:

A. Compensatory damages, including but not limited to: back pay, front pay, past lost
wages, future lost wages. Lost pay increases, lost pay incentives, lost opportunity, lost
benefits, lost future earning capacity, injury to reputation, mental and emotional
distress, pain and suffering
Punitive damages;

Attorneys fees and costs of suit;

Go Oo fF

Interest, delay damages; and,

ca

Any other further relief this Court deems just proper and equitable.
Case 3:21-cv-01481-MEM Document1 Filed 08/26/21 Page 9 of 10

LAW OFFICES OF ERIC A. SHORE, P.C.

BY: FEE E
BRIAN M. DOYLE, ESQUIRE
Two Penn Center

1500 JFK Boulevard, Suite 1240
Philadelphia, PA 19102

 

Attorney for Plaintiff, Matthew Pierce

Date: 8/26/2021
Case 3:21-cv-01481-MEM Document 1 Filed 08/26/21 Page 10 of 10

VERIFICATION
I hereby verify that the statements contained in this complaint are true and correct to the
best of my knowledge, information and belief. I understand that false statements herein are made

subject to the penalties of 18 P.A.C.S § 4904, relating to unsworn falsification to authorities.

08/26/21 | WuAZ,

Date Matthew Pierce

 

 

10

1-09-26 16:20:44 UTG- €8.70,16,214'
